Citation Nr: 0921084	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for allergic 
sinusitis.

3.  Entitlement to service connection for allergic sinusitis.

4.  Entitlement to service connection for erectile 
dysfunction (claimed as entitlement to special monthly 
compensation for loss of use of creative organ).

5.  Entitlement to service connection for bilateral hand 
peripheral neuropathy (also claimed as hand tremors).

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1955 to 
June 1959 and August 1959 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from May 2003 and January 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In May 2003, the RO denied service 
connection for allergic sinusitis finding that the Veteran 
had not submitted new and material evidence to reopen the 
claim.  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for 
allergic sinusitis.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The RO denied entitlement to special monthly 
compensation based on loss of use of a creative organ and 
service connection for peripheral neuropathy/ essential 
tremor, as well as confirmed the denial of service connection 
for allergic sinusitis in January 2005.

The issues have been modified, as reflected on the cover, 
based on the Veteran's contentions.  In April 2009, the 
Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  A transcript of the hearing is 
of record.

On statements submitted in September 2002 and March 2004, the 
Veteran has intermixed his service connection claim for 
chronic sinusitis with a claim for entitlement to service 
connection for allergic rhinitis.  These are, in fact, 
separate disabilities.  The RO denied service connection 
claims for disabilities characterized as sinusitis/rhinitis 
in April 1989 and July 1989.  Even though the Veteran has 
continued to claim service connection for allergic rhinitis, 
the RO has not adjudicated this issue since 1989.  This 
matter is referred to the RO.

The issues of service connection for erectile dysfunction, 
bilateral hand peripheral neuropathy (claimed as hand 
tremors), and allergic sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2009, prior to the promulgation of a decision, 
the Veteran testified that he wanted to withdraw his claim 
for an increased rating for PTSD.  

2.  The RO denied the claim of entitlement to service 
connection for allergic sinusitis in May 2003.  The Veteran 
did not appeal this decision and it became final.

3.  Evidence received since the last final May 2003 rating 
decision is not cumulative and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal with 
respect to the increased rating claim for PTSD, the Board 
does not have jurisdiction to consider the claim and it is 
dismissed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).

2.  New and material evidence has been received since the May 
2003 RO decision and the claim of entitlement to service 
connection for allergic sinusitis is reopened. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issue

The Veteran testified at the April 2009 Board hearing that he 
wished to withdraw his increased rating claim for PTSD.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.   
The only exception to the written requirement is if the 
withdrawal is on the record at a hearing.  38 C.F.R. 
§ 20.204(b).

As the Veteran has withdrawn his appeal with respect to the 
increased rating claim for PTSD, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction and the 
increased rating claim for PTSD is dismissed.

New and material evidence

In an August 1983 rating decision addressing another claim, 
the RO noted that the service treatment records were negative 
for complaint, treatment, or findings of chronic sinusitis 
during active military service.  The RO explicitly denied 
service connection for allergic sinusitis in a November 1983 
rating decision, on the basis that a post-service VA 
examination in April 1983 showed that the allergy sinus 
condition was a constitutional developmental abnormality and 
not a disability under VA law.  The Veteran was notified of 
this decision and his appellate rights but did not file an 
appeal.  Thus, the November 1983 decision became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d) (2008).

In rating decisions dated from December 1987 to May 2003, the 
RO reconsidered the issue and found that there was no 
evidence submitted to change the prior denials.  The Veteran 
did not appeal any of these decisions, including the last 
decision in May 2003, which became final in May 2004.  Id.

The Veteran submitted a claim to reopen service connection 
for allergic sinusitis in March 2004. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
May 2003 includes VA outpatient treatment records dated from 
2001 to 2007 documenting continued treatment for allergic 
sinusitis.  The Veteran also testified in an April 2009 Board 
hearing that a doctor told him that his sinusitis is related 
to service.  This evidence is new and material as it was not 
of record at the time of the last rating decision and it 
relates to a material element of the claim, specifically the 
potential existence of medical evidence relating the 
Veteran's allergic sinusitis to his service.  As noted, in 
determining whether evidence is new and material, the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the 
information submitted since the last final rating decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is warranted. 
38 U.S.C.A. § 5108.

The Veteran's claim to reopen entitlement to service 
connection for allergic sinusitis based on new and material 
evidence has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).
ORDER

The appeal with respect to the claim for entitlement to an 
evaluation in excess of 70 percent for PTSD is dismissed.

New and material evidence has been submitted to reopen the 
claim of service connection for allergic sinusitis and the 
claim is reopened.


REMAND

Sinusitis

The Veteran contends that his allergic sinusitis is related 
to his service including exposure to Agent Orange in Vietnam.  
The Veteran served in Vietnam from September 17, 1971 to 
April 22, 1972.  Clinical evaluations of the sinuses at entry 
into the Veteran's various periods of active service are 
negative.  A January 1960 service treatment record notes an 
impression of sinusitis, which would have been prior to his 
Vietnam service.  Service treatment records dated in 1974 
show complaints of sinus congestion and a finding of 
sinusitis with history of previous problems.  At discharge 
from service in February 1975, on clinical evaluation of the 
sinuses it was noted that the Veteran had trouble breathing.  

Post-service military hospital records note complaints of 
sinus congestion and impressions of viral syndrome in April 
1976 and acute sinusitis in January 1977.  An April 1983 VA 
examination report notes that allergy skin tests were 
positive for grasses, moss, and dust.  X-ray examination 
showed sinusitis.  The assessment was chronic allergic 
sinusitis.  VA outpatient treatment records dated since then 
have continued to show findings of chronic sinusitis 
including on computed tomography (CT) evaluation.  The RO has 
continued to deny this claim on the basis that there is no 
new and material evidence that the Veteran's allergic 
sinusitis is not a constitutional (or congenital) 
developmental abnormality.

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing. 38 C.F.R. § 3.380.

In this case, the Veteran's allergic sinusitis has been 
routinely disposed of as a constitutional or development 
abnormality but there is no record of any sinusitis 
disability until after the Veteran's entry into service.  His 
sinusitis has consistently manifested and continues to be a 
problem even with medication.  Even though the Veteran had a 
positive skin test for certain allergies in 1983, this, in 
and of itself, does not mean the Veteran does not have a 
disability that is recognized by VA law.  The Veteran is 
entitled to a full allergy work-up and sinus examination to 
determine the etiology of his allergic sinusitis including 
whether it is, in fact, a constitutional or development 
abnormality; and if so, whether it was aggravated during his 
service including during his exposure to Agent Orange.  If it 
is not considered a constitutional or developmental 
abnormality, the opinion should state whether it is at least 
as likely as not that his allergic sinusitis is related to 
his service.  The examiner should consider all relevant 
factors including the findings in the service treatment 
records and the post-service findings as soon as one year 
after discharge from service.

Erectile dysfunction

The Veteran contends that he has erectile dysfunction related 
to his medication for his service-connected PTSD.  A 
September 2004 VA examination report notes that he was taking 
Trazodone and two other psychiatric medications for his PTSD 
that he could not remember.  He submitted articles showing 
that a drug called Atenolol can cause erectile dysfunction.  
This is noted to be prescribed for hypertension instead of 
PTSD, but the Veteran also is service-connected for 
hypertension.  Thus, a medical opinion should be provided to 
determine whether any medication the Veteran is taking for 
his service-connected PTSD or hypertension has caused or 
aggravated his erectile dysfunction.
 
The service treatment records also show that the Veteran 
complained in September 1963 that he was deficient in some 
way that did not allow him to maintain an erection.  This 
evidence suggests that the Veteran's current erectile 
dysfunction, which was first diagnosed after service in 
approximately 1996 or 1997, might be directly related to his 
service.  Thus, a medical opinion should be provided to make 
this determination, as well.

Peripheral neuropathy of bilateral hands (also claimed as 
tremors)

The Veteran contends that he has peripheral neuropathy of the 
bilateral hands related to his exposure to Agent Orange in 
Vietnam.  He also has described his disability as tremors in 
his hands.  As previously mentioned, the Veteran served in 
Vietnam so his exposure to Agent Orange is presumed.  After 
service, a May 1987 VA medical record notes the Veteran had a 
history of degenerative joint disease of the bilateral hands.  
A December 1990 VA medical record shows complaints of chronic 
swelling and stiffness in both hands.  On objective 
evaluation, the Veteran had mild tenderness and erythema in 
the fingers of both hands.  A June 2004 VA medical record 
shows complaints of bilateral hand tremors.  The diagnosis 
was essential tremor.  A medical opinion should be provided 
to determine whether the Veteran's complaints in his hands, 
including any peripheral neuropathy or tremors, are related 
to his service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate 
notice letter for his service connection 
claims and ask him to submit any medical 
evidence he has where doctors have told 
him that any of his claimed disabilities 
are related to service, as he mentioned in 
his April 2009 Board hearing.

2.  Schedule the Veteran for a VA 
sinus/allergy examination to do a full 
work-up on his allergies and examination 
of his sinuses including x-ray or CT 
examination to determine whether the 
Veteran's allergic sinusitis is considered 
a constitutional or developmental 
abnormality, or a disability that was 
first manifested in service.  This 
determination must be based on the 
evidence of any sinusitis diagnosis prior 
to enlistment to service.  

If any pre-existing sinusitis is found, 
state whether it is at least as likely as 
not that his allergic sinusitis was 
aggravated in service beyond the natural 
progress of the disease including as due 
to exposure to Agent Orange.  A 
comparative study must be made of any 
severity at enlistment and subsequently 
any increase in the degree of disability 
during service.  In making this 
assessment, state whether the Veteran's 
allergic sinusitis is a seasonal or other 
acute allergic manifestation subsiding on 
the absence of or removal of the allergen, 
healing without residuals.  

If the allergic sinusitis is not 
considered a constitutional or 
developmental disability, state whether it 
is at least as likely as not that the 
Veteran's present allergic sinusitis is 
related to his service.

The claims file including a copy of this 
remand, the service treatment records, and 
all post-service treatment records in the 
claims file dated since 1976 should be 
reviewed in conjunction with this 
examination.  A rationale for all opinions 
must be provided.

3.  Schedule the Veteran for a 
genitourinary examination to determine 
whether it is at least as likely as not 
that the Veteran's erectile dysfunction 
was caused or aggravated beyond the 
natural progression of the disability by 
any medication that the Veteran is taking 
for his service-connected PTSD or 
hypertension.  

The examiner also should state whether it 
is at least as likely as not that the 
Veteran's erectile dysfunction is directly 
related to his service including his 
complaint of an inability to hold an 
erection in September 1963.

The claims file including a copy of this 
remand, the service treatment records, and 
all post-service treatment records in the 
claims file should be reviewed in 
conjunction with this examination.  A 
rationale for all opinions must be 
provided.

4.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether any diagnosis of peripheral 
neuropathy in the hands or tremors in the 
hands are at least as likely as not 
related to his exposure to Agent Orange in 
service or otherwise related to service.

The claims file including a copy of this 
remand, the service treatment records, and 
all post-service treatment records in the 
claims file should be reviewed in 
conjunction with this examination.  A 
rationale for all opinions must be 
provided.

5.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If any of 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


